DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1 – 10 have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments with respect to claims 11 – 20 have been considered, but they are not persuasive. Please see the ground(s) of rejection below.

Claim Objections
Claim 1 is objected to because of the following informality:  on lines 9 – 10, claim 1 recites “wherein no through hole is formed on the first glass substrate and the second glass substrate.”  Perhaps Applicant meant to recite “wherein no through hole is formed in the first glass substrate and the second glass substrate.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saurer et al. (U.S. Patent No. 5,436,060).
Regarding claim 1, in Figure 2, Saurer discloses a substrate combining structure, comprising: a first glass substrate (18; col. 3, lines 314 - 15); a second glass substrate (16, col. 3, lines 34 - 15); a glass connecting layer (20; col. 3, lines 33 - 34) connected between the first glass substrate and the second glass substrate; and a patterned circuit layer including a first circuit layer (32) disposed on the first glass substrate (the claim does not recite that the first circuit layer is disposed directly on the first glass substrate), a second circuit layer (30) disposed on the second glass substrate (layer 30 is disposed on the bottom surface of substrate 16), and a circuit connecting layer (the vertical portion on the right side of transducer 28) connected between the first circuit layer and the second circuit layer, wherein no through hole is formed on the first glass substrate and the second glass substrate (Figure 2).
Regarding claim 2, Saurer discloses wherein a first connection interface is defined between the first circuit layer and the circuit connecting layer, a second connection interface is defined between the second circuit layer and the circuit connecting layer, so that the first circuit layer, the circuit connecting layer, and the second circuit layer are sequentially connected to form a combined-type patterned circuit layer (Figure 2).
Regarding claim 3, Saurer discloses wherein no through hole is formed on the first glass substrate and the second glass substrate, a bottom surface of the first glass substrate, a bottom surface of the second glass substrate, and a bottom surface of the glass connecting layer are flush with one another, and a top surface of the first glass substrate, a top surface of the second glass substrate, and a top surface of the glass connecting layer are flush with one another (Figure 2).
Regarding claim 4, Saurer discloses wherein the circuit connecting layer is disposed on the first glass substrate, the second glass substrate, and the glass connecting layer, and the circuit connecting layer is connected between a side of the first circuit layer and a side of the second circuit layer (Figure 2).
Regarding claim 5, Saurer discloses wherein the first circuit layer, the circuit connecting layer, and the second circuit layer are sequentially connected to form an integral patterned circuit layer, so that no connection interface is defined between the first circuit layer and the circuit connecting layer and between the second circuit layer and the circuit connecting layer (Figure 2).
Regarding claim 6, Saurer discloses wherein no through hole is formed on the first glass substrate and the second glass substrate, a bottom surface of the first glass substrate, a bottom surface of the second glass substrate, and a bottom surface of the glass connecting layer are flush with one another, and a top surface of the first glass substrate, a top surface of the second glass substrate, and a top surface of the glass connecting layer are flush with one another (Figure 2).
Regarding claim 7, Saurer discloses wherein the circuit connecting layer is disposed on the first glass substrate, the second glass substrate, and the glass connecting layer, and the circuit connecting layer is connected between a side of the first circuit layer and a side of the second circuit layer (Figure 2).
Regarding claim 8, Saurer discloses wherein the glass connecting layer is connected between a top surface of the first glass substrate and a bottom surface of the second glass substrate, and the circuit connecting layer is disposed on the first glass substrate and the second glass substrate and is not disposed on the glass connecting layer (Figure 2).
Regarding claim 9, Saurer discloses wherein the second glass substrate has an inclined surface, and the circuit connecting layer is disposed on a top surface of the first glass substrate, a top surface of the second glass substrate, and the inclined surface of the second glass substrate (Figure 2).
Regarding claim 10, Saurer discloses wherein the first circuit layer, the circuit connecting layer, and the second circuit layer are sequentially connected to form a combined-type patterned circuit layer or an integral patterned circuit layer (Figure 2).

2.	Claims 11 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaguchi (U.S. Patent Publication No. 2010/0212950).
Regarding claim 11, in Figure 15, Sakaguchi discloses a substrate combining system, comprising: a substrate carrying device for carrying a first glass substrate (11; paragraphs [0020], [0114]) and a second glass substrate (31, paragraphs [0020], [0111]); a connection layer forming device disposed above the substrate carrying device for forming a glass connecting layer (18; layer 18 connects glass layers 11 and 31) between the first glass substrate and the second glass substrate; and a circuit layer forming device disposed above the substrate carrying device for forming a circuit connecting layer (TE) connected between a first circuit layer (52) and a second circuit layer (50).
Regarding claim 12, Sakaguchi discloses a material curing device disposed above the substrate carrying device for curing a glass connecting material that is formed between the first glass substrate and the second glass substrate (Figure 15).
Regarding claim 13, Sakaguchi discloses a surface processing device disposed above the substrate carrying device for removing a part of the glass connecting material, so as to obtain the glass connecting layer (Figure 15).
Regarding claim 14, Sakaguchi discloses wherein the first circuit layer, the circuit connecting layer, and the second circuit layer are sequentially connected to form a combined-type patterned circuit layer by the circuit layer forming device, so that a first connection interface is defined between the first circuit layer and the circuit connecting layer, and a second connection interface is defined between the second circuit layer and the circuit connecting layer (Figure 15).
Regarding claim 15, Sakaguchi discloses wherein the first circuit layer, the circuit connecting layer, and the second circuit layer are sequentially connected to form an integral patterned circuit layer by the circuit layer forming device, so that no connection interface is defined between the first circuit layer and the circuit connecting layer and between the second circuit layer and the circuit connecting layer (Figure 15).
Regarding claim 16, in Figure 15, Sakaguchi discloses a substrate combining method, comprising: providing a first glass substrate (11; paragraphs [0020], [0114]) and a second glass substrate (31, paragraphs [0020], [0111]); forming a glass connecting layer (18; layer 18 connects glass layers 11 and 31) between the first glass substrate and the second glass substrate; and forming a circuit connecting layer (TE) between a first circuit layer (52) and a second circuit layer (50) (NOTE: the claim does not recite that the steps are performed in subsequent order, or in any specific order).
Regarding claim 17, Sakaguchi discloses wherein, before the step of providing the first glass substrate and the second glass substrate, the first circuit layer and the second circuit layer are respectively disposed on the first glass substrate and the second glass substrate in advance (Figure 2).
Regarding claim 18, Sakaguchi discloses wherein the step of forming the glass connecting layer between the first glass substrate and the second glass substrate further includes: forming a glass connecting material between the first glass substrate and the second glass substrate; curing the glass connecting material; and removing a part of the glass connecting material so as to obtain the glass connecting layer (Figure 15).
Regarding claim 19, Sakaguchi discloses wherein the first circuit layer, the circuit connecting layer, and the second circuit layer are sequentially connected to form a combined-type patterned circuit layer, so that a first connection interface is defined between the first circuit layer and the circuit connecting layer, and a second connection interface is defined between the second circuit layer and the circuit connecting layer (Figure 15).
Regarding claim 20, Sakaguchi discloses wherein the first circuit layer, the circuit connecting layer, and the second circuit layer are sequentially connected to form an integral patterned circuit layer, so that no connection interface is defined between the first circuit layer and the circuit connecting layer and between the second circuit layer and the circuit connecting layer (Figure 15).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847